DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the daubing lever species of claim 4 in the Reply filed 12/21/2020 is acknowledged.  However, upon further consideration this election of species is withdrawn because the species are obvious variants. 

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The “actuation end,” the “working end” and the “abutment portion” in claim 1 have been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “end” or “portion” coupled with non-specific language to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Specifically, “actuation end” utilizes the nonce term “end” with non-specific “actuation” language which overcomes the rebuttable presumption that a claim which does not use “means” does not invoke means-plus-function.

“Abutment portion” utilizes the nonce term “portion” with non-specific “abutment” language which overcomes the rebuttable presumption that a claim which does not use “means” does not invoke means-plus-function.
The specification correlates the following structure with “actuation end” 222a (Figs. 2A, 2B):

    PNG
    media_image1.png
    506
    614
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    485
    647
    media_image2.png
    Greyscale
.
The specification correlates the following structure with “working end” 222b (Figs. 5A-B; roller or curved paddle):

    PNG
    media_image3.png
    303
    195
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    320
    186
    media_image4.png
    Greyscale
.
The specification correlates the following structure with “abutment portion” 228 (Figs. 2A-B):

    PNG
    media_image5.png
    485
    612
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    465
    615
    media_image6.png
    Greyscale
.

Reasons for Allowance
Claims 1-20 are allowed because the prior art fails to teach or suggest an applicator for fastener head (e.g. bolt head) that includes a daubing lever 220 with actuation end 222a, working end 222b and abutment portion 228, and biasing element 240 (e.g. rubber band) configured to impart a moment on the daubing lever (220) to bias the abutment portion (228) of the daubing lever (220) toward the enclosure (210).  Instead, the closest prior art teaches applicator for fastener head (e.g. bolt head) that includes a handheld tool with roller/dauber 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743